REPUBLIQUE DU CAME
QUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

6
ol341
DEcRer ng 0 \Ùl IPM DU __1 6 DEC 2010

Portant attribution de la Concession Forestière constituée de

P'UFA 10 063 à la Société ALPI PIETRO ct Fils Cameroun
(ALPICAM) SARL.-

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution :

Vu la loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la
pêche, ensemble ses modificatifs subséquents ;

Vu l'ordonnance n°74/1 du 06 juilet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 juillet 1977 ; |

Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 juillet 1977 ;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du domaine
privé de l'Etat et ses modificatifs subséquents ;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier Ministre,
modifié et complété par le décret n°95/145 bis du 04 août 1995 5

Vu le décret n°2004/320 du 08 décembre 2004 portant organisation du Gouvernement,
modifié et complété par le décret n°2007/268 du 07 septembre 2007 ;

Vu

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier Ministre,
Chef du Gouvernement ;

Vu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du régime
des forêts, modifié et complété par le décret n°99/781/PM du 13 octobre 1999 ;

Vu le décret n°2005/0259/PM du 26 janvier 2005 portant incorporation au domaine
privé de l'Etat et classement en Unité Forestière d'Aménagement d'une portion de
forêt de 68 916 ha dénommée UFA 10 063 ;

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1%. La portion de forêt d'une superficie de 68 916 ha située dans
l'Arrondissement de Moloundou, Département de la Boumba et Ngoko, Région de l'Est,
incorporée au domaine privé de l'Etat par décret n°2005/0259/PM du 26 janvier 2005
comme Unité Forestière d'Aménagement dénommée UFA 10 063 est, en application des
dispositions de l'article 69 du décret n°95/531/PM du 23 août 1995 fixant les modalités
d'application du régime des forêts, attribuée en concession forestière à la Société ALPI
PIETRO et Fils Cameroun (ALPICAM) SARL BP. 2130 Douala.

Generated by CamScanner
t déMITÉE ARS ©

- La portion de forêt susmentia

Le point À dit de base <
Boulou et du fleuve Mgoka

AU SUD :
# Du paint 4, suivre
atisindre le point
dénommé
e Ou paint B, suivre en amont le cours d'eau nor dÉMEMMÉ SI GE
distance de 17 km pour atteindre le paint C situé Sur re SITE
À L'OUES
«+ Ou paint C, suivre une droite de gisement 270 sur are dsence 0e QE

km pour ateindre le point D situé Sur le Sue
d'eau dénormé Bañgc :

+ Du point D suivre en
sur une distance de 2,

Banñgo et un cours d'eai

ment Cé COUTS gere rer RATÉ. Sir ue

+ Du point E suivre €
distance de 8,5 km pour

s Du pont F, suivre une droite ae gisement 2635 sur une À

km pour atginare lé paint G Siué Sur AT LE Cu

dénommé Namoméda :

Du point G, . Suivre en & val cet after Gr dns _… LTE ÜSENE

cours d'eau Namomédu :
rure ciéance 2e SI

es Du point H, suivre une drcits &3
CANÂLENCE Ci COUT TEL

km pour atigindre le point le
dénommé Mdjomkbi ét d'un rin

se Du paint |, suivre en amant le Cours d'éaii Mcjamt Sr are ÎSancEe
10,3 km pour atteindre le point J situé sur le coment Norme & ur
affluent non dénommé, équivalent au port G ce l'UFA ?

AU NORD-GUEST :

+ Du point J, suivre en amant le cours d'eau Méjomi sur re sacs
18 km pour atteindre le point K situé sur le confier M
affluent non dénommé, équivalent au point G ce l'UFA

AU NORD :

pour altéindre lé pr M
dénernmée Boulai
ns Generated by CamScanner
*_ Du point M, suivre en aval cet affluent sur une distance de M peur
atteindre le point N situé au confluent Boulou et un cours :
dénommé, équivalent au point H de l'UFA 10. 064.

A L'EST:

*_ Du point N, suivre en aval la rivière Boulou sur une distance de 32,5 km
Pour rejoindre le point A dit de base.

ARTICLE 3.- (1) Cette concession forestière est Strictement personnelle et valable pour

une durée de quinze (15) ans renouvelable.

(2) La Société ALP] PIETRO et Fils Cameroun (ALPICAM) SARL devra
déposer une demande de renouvellement au moins un (01) an avant l'expiration de celle-
ci. Passé ce délai, la Concession deviendra caduque de plein droit à compter de son
expiration.

ARTICLE 4.. (1) Pendant la durée de validité de la concession forestière, la Société ALPI
PIETRO et Fils Cameroun (ALPICAM) SARL devra se conformer strictement au Plan
d'aménagement de ladite Concession et aux dispositions du cahier des charges y relatifs.

(2) Elle ne peut faire opposition à l'exploitation par permis, des produits
forestiers Spéciaux dont la liste est fixée par le Ministre chargé des forêts, ni à
l'exploitation des ressources du sous-sol.

ARTICLE 5.- (1) La convention objet de la présente Concession, est évaluée tous les trois
(63) ans suivant les modalités fixées par le Ministre en charge des forêts.

(2) Elle peut être annulée avant terme en cas d'irrégularités graves dûment
constatées après avis motivé du Ministre en charge des forêts.

ARTICLE 6.- Le présent décret, qui prend effet à Compter de sa date de Signature, sera
enregistré, puis publié au Journal Officiel en français et en anglais./-

: Yaoundé, le 16 DEC. 2010 |

LE PRÈMIER MINISTRE,
CHEF-DU GOUVERNEMENT,

Étidaon YANG

: Emon YANG

Generated by CamScanner
